KEITH, District Judge.
This is an appeal from a judgment of the District Court for the Eastern District of Tennessee, 328 F.Supp. 88, determining that the suspension of appellant Rod Melton from Brainerd High School at Chattanooga, Tennessee was not violative of his constitutional rights.
Appellant1 instituted , this action in the District Court under 42 U.S.C. § 1983 for declaratory and injunctive relief alleging appellant’s various constitutional rights were violated because the principal of his high school suspended him for wearing an emblem depicting a Confederate flag on the sleeve of his jacket.
The background of this case is recited in the extensive opinion entered by the District Judge and we will merely capsulize the factual circumstances leading to appellant’s suspension.
Brainerd is a public high school in the city of Chattanooga, Tennessee. Until 1966 Brainerd was operated as an all white school which had adopted as its nickname the word "Rebel” and used the Confederate flag as the school flag along with the song Dixie as its pep song. The school has been attended by both white and black students since 1966; by 1969 the student body consisted of 170 black and 1224 white students.
The record indicates that with the advent of the 1969 school year the student body became racially polarized as a result of continuing controversy over the use of the Confederate flag and the song Dixie at various school functions. It also appears that on October 8, 1969 demonstrations took place at the school which disrupted classes and that on the evening of the same day a motorcade drove through various parts of the city waving Confederate flags. Thereafter various disturbances took place in the city finally culminating in the imposition of a city-wide curfew for four nights from October 13 through October 17, 1969. The District Court also found that throughout the remainder of the fall semester considerable racial tension existed within the student body which continued on into the following spring. During this period it was necessary to call for police assistance amid several confrontations and also to close the school for the purpose of restoring order and calming tensions.
In May, 1970, the Brainerd school administration and P.T.A. appointed a committee of citizens to study the difficulties of the past year and recommend remedial action for the ensuing year. Among the conclusions of the committee were the nickname “Rebel,” the song Dixie, and the Confederate flag were precipitating causes of tension and disorder within the school. As a corrective measure the committee recommended that the use of the Confederate flag as a school symbol and the use of the song Dixie as the school pep song be discontinued but that the nickname “Rebel” be retained. These recommendations were adopted as official policy by the School Board at its meeting on July 8, 1970 along with the directive to school administrators that each principal develop and disseminate within the student body a “code of conduct” 2 consistent with the *1334recommendations by the opening of the school in September, 1970. It is this code and the consequences of its enforcement that gave rise to this lawsuit.
Appellant, after both he and his parents were informed of the new rules, wore a jacket to school with an emblem depicting a Confederate flag on one sleeve. He was asked to remove the emblem or cease wearing the jacket while in school by the principal but declined to do so. After he was allowed to return to class several complaints from both faculty and students caused the principal to call appellant to his office and request him to remove the jacket, which request was again refused. The principal then indicated that it was his judgment that the emblem was “provocative” and in violation of the school code and thereupon he directed that appellant either remove the jacket or leave the school. Appellant chose to absent himself from the campus.
The following day appellant presented himself at the school with the same jacket and emblem and upon being sent to the principal’s office and being requested to remove the jacket stated that he was merely demonstrating pride in his Confederate heritage by the wearing of the flag and that he had no other motive. Appellant was then told to leave school and not return until he was willing to stop displaying the Confederate emblem while in school. The above two suspensions occurred on September 8 and September 9, 1970 respectively and letters were sent to appellant’s parents on both occasions stating the reasons for the suspension.
The District Court issued an opinion finding, inter alia, that the portion of the school regulation forbidding students from wearing “provocative symbols” upon their clothing was unconstitutionally “vague, broad, and imprecise” in derogation of the precepts of both the First and Fourteenth Amendments to the United States Constitution. Appel-lee does not argue this determination on appeal hence we will not discuss it.
Although the plaintiff-appellant was suspended pursuant to a regulation that was subsequently determined to be unconstitutional, the District Court apparently felt that the suspension was nevertheless valid for the reason that the suspension would have been a legitimate exercise of the school officials’ inherent authority to curtail disruption of the educational process even in the absence of a regulation. This Court agrees with the District Court’s finding.
Turning now to the substance of this appeal we note that counsel for appellant has engaged in a proselytizing diatribe bordering on the edge of uncivility at the most, and poor professional taste at the least, in an effort to expand the issues facing this Court. In our view the only question for determination is whether a public high school student’s suspension for his unwillingness to stop wearing a Confederate flag patch was violative of the First and Fourteenth Amendments under the circumstances in existence at the time of the suspension?
This is a troubling case; on the one hand we are faced with the exercise of the fundamental constitutional right to freedom of speech, and on the other with the oft conflicting, but equally important, need to maintain decorum in our public schools so that the learning process may be carried out in an orderly manner. It is abundantly clear that this Court will not uphold arbitrary or capricious restrictions on the exercise of such jealously guarded and vitally important constitutional tenets. However, it is contended here that the circumstances at the time of appellant’s suspension were such that the District Court could properly find that
“[t]he Principal had every right to anticipate that a tense, racial situation continued to exist at Brainerd High School as of the school [sic] in September of 1970 and that repetition of the previous year’s disorders might reoccur if student use of the Confederate symbol was permitted to resume.”
*1335It is our view after an independent examination3 of the record that the conclusions of the District Court are fully-supported by the evidence.
In the leading case of Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731, the Supreme Court stated, inter alia, that student conduct which “materially disrupts class work or involves substantial disorder or invasion of the rights of others” is not afforded the cloak of protection provided by the First Amendment. Recognizing the problems discussed in Tinker, this Court; in the case of Guzick v Drebus, 431 F.2d 594 (6 Cir. 1970) indicated its belief that
“ . . . the potentiality and imminence of the admitted rebelliousness in the Shaw students support the wisdom of the no-symbol rule. Surely those charged with providing a place and atmosphere for educating young Americans should not have to fashion their disciplinary rules only after good order has been at least once demolished.”
In this regard it should be noted that District Judge Frank Wilson’s opinion reflects a careful and studied consideration of the precepts of Tinker and its application to the case before the Court. In the language of the trial court
“Unlike the Tinker case, where the Court found no evidence of either actual or potential disruptive. conduct, but only an ‘undifferentiated fear or apprehension of disturbance,’ the record in the present case reflects quite clearly that there was substantial disorder at Brainerd High School throughout the 1969-70 school year, that this disorder most materially disrupted the functioning of the school, so much so that the school was in fact closed upon two occasions, that much of the controversy the previous year had centered around the use of the Confederate flag as a school symbol and that the school officials had every right to anticipate that a tense racial situation continued to exist as of the opening of school in September of 1970.”
We conclude that this determination is fully supported by the evidence presented to the Court. We also think that Judge Wilson was correct in his determination that Guzick, supra, permitted the school authorities to stave off any potential danger resulting from appellant’s conduct.4
It is therefore our conclusion that under all of the circumstances herein presented that appellant’s suspension was not violative of his First and Fourteenth Amendment rights and that the judgment below was proper.
Affirmed.

. When used through this opinion “appellant” refers to the minor, Rod Melton.


. Relevant portions of the code provided as follows:
a) “Also, provocative symbols on clothing will not be allowed.”
b) Re: Brainerd High School .... year 1970-71
SYMBOLS :
According to the Board of Education, July 8th, 1970, meeting the status of symbols for Brainerd High School is as follows:
The Confederate Flag and Confederate Soldier cannot be used as symbols for any public school in Chattanooga, therefore, all displays of the Flag and Soldier are removed from the school premises and cannot be used in any display where Brainerd is involved.
SONG DIXIE:
The song “Dixie” can no longer be used as a fight or pep song at Pep Meetings, Athletic contests or other school functions. It may be played in concert when other music of similar kind composes the program.


. Edwards v. South Carolina, 372 U.S. 229, 235, 83 S.Ct. 680, 9 L.Ed.2d 697 (1963); Jacobellis v. Ohio, 378 U.S. 184, 189, 84 S.Ct. 1676, 12 L.Ed.2d 793 (1964) .


. See also Norton v. Discipline Committee of East Tennessee State University, 419 F.2d 195 (6th Cir. 1969).